Citation Nr: 1451008	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for traumatic brain injury (TBI).

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to an initial compensable rating for allergic rhinitis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for cervical spine disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for trigger finger of the right little finger.

9.  Entitlement to service connection for asthma.

10.  Entitlement to service connection for right eye disability.

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety.

12.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating actions dated in October 2009, February 2010, April 2010, and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The October 2009 rating decision, in pertinent part, denied service connection for hearing loss, tinnitus and trigger finger of the right little finger, and denied reopening of the Veteran's claim of entitlement to service connection for a cervical spine disability.  The February 2010 rating decision granted service connection for TBI and assigned a noncompensable rating effective September 25, 2008, granted service connection for headaches and assigned a noncompensable rating effective September 25, 2008, and denied service connection for a right eye disability.  The April 2010 rating decision granted service connection for allergic rhinitis and assigned a noncompensable rating effective January 10, 2010, and denied service connection for asthma.  The April 2012 rating action granted service connection for depressive disorder but denied service connection for sleep apnea and PTSD.

In May 2014 the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.

A TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for a higher rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a higher initial rating is sought, then part and parcel of the initial rating matter is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran asserted that he is unemployable due to his service-connected disabilities, to include his lumbar spine disability and depressive disorder; however, TDIU was denied in a July 2013 rating action, and the Veteran did not appeal this decision.  He also did not indicate that he was unemployable due to his service-connected disabilities on appeal since the July 2013 denial of TDIU.  At the Travel Board hearing, the Veteran indicated that since service he could not hold down a regular job and had to be a contractor.  He stated that he currently could not wire a house/work as an electrician.  He stated that he tried to switch jobs and be a nurse but working around other people was not a good fit.  He stated that working as a mechanic was what he did and he could not do it when he got out of the military.  He did not actually allege that he is currently unemployable due to his service-connected disabilities on appeal.  As such, the issue of entitlement to a TDIU is not currently before the Board.

The issues of entitlement to an initial compensable rating for TBI, entitlement to an initial compensable rating for headaches, entitlement to an initial compensable rating for allergic rhinitis, entitlement to service connection for hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for trigger finger of the right little finger, entitlement to service connection for asthma, entitlement to service connection for right eye disability, entitlement to service connection for PTSD, and entitlement to service connection for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2001 rating decision denied service connection for a neck disability; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the October 2001 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a cervical spine disability.

3.  The evidence is at least in equipoise with respect to whether the Veteran's posttraumatic arthritic neck pain with mild herniated cervical disc at C3-C4 is etiologically related to service.






CONCLUSIONS OF LAW

1.  The October 2001 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for service connection for cervical spine disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for posttraumatic arthritic neck pain with mild herniated cervical disc at C3-C4 have been met.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claim for service connection for a cervical spine disability and granted the service connection claim on the merits.  Therefore, regardless of whether the requirements have been met in this case with regard to these claims, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen or the service connection claim on the merits.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Legal Analysis

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The appellant contends that he is entitled to service connection for a cervical spine disability.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim. 

Historically, the Board notes that in a May 2000 rating decision the RO denied service connection for a neck disability on the basis that no disability was diagnosed.  Thereafter, the Veteran was provided with VCAA notice regarding his claim.  The claim of entitlement to service connection for a neck disability was thereafter readjudicated and denied in an October 2001 rating decision.  The October 2001 rating decision denied the claim on the basis that no disability was diagnosed.  After the Veteran was notified in October 2001, he did not submit any evidence addressing the basis of the denial of his service connection claim within one year, nor did he file a timely appeal to the October 2001 rating action.  Therefore, the October 2001 rating action is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The evidence added to the record since the October 2001 rating decision which denied the Veteran's claim for service connection for a neck disability includes an October 2008 private MRI and a March 2009 VA examination report which reflects a diagnosis of spinal stenosis, mild C3-4 and borderline C4-C6 with small disc herniation C5-6 and left C6 root encroachment and small disc herniation with C6-7 and straightening of the normal cervical lordotic curve.  As the service connection claim was previously denied on the basis of no current disability, this evidence is new and material with respect to the service connection claim because it reflects a current disability.  Therefore, new and material evidence has been received, and reopening of the claim of entitlement to service connection for a cervical spine disability is in order.

Service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that he is entitled to service connection for a cervical spine disability because it is related to the fall he suffered in service, the fall which also caused his service-connected TBI.  A review of the service treatment records confirms that the Veteran fell from a B-5 stand in November 1984 injuring his head and back.  The service treatment records further reveal that he complained of neck pain in August 1985.  At service separation no neck complaints or findings are noted.  [Notably, however, at service separation, the report of medical history also reflects that the Veteran denied having had a head injury.]

The Veteran has stated that he has had ongoing neck problems since service and the November 2009 VA examiner opined that the Veteran's chronic posttraumatic arthritic neck pain with mild herniated cervical disc at C3-C4 was caused by the in-service fall which resulted in his TBI.  The examiner reviewed the claims file, to include the service treatment records and VA treatment records, and identified the Veteran's ongoing neck complaints since service as evidence supporting the opinion in favor of the claim.  Although the March 2009 VA examiner opined that the Veteran's currently diagnosed neck disability is not etiologically related to service, the examiner did not address the Veteran's ongoing complaints of neck problems since service.  

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board concludes that the March 2009 VA medical opinion against the claim is of limited probative value and is not sufficient to raise a reasonable doubt.

Therefore, in giving the Veteran the benefit of the doubt, service connection for chronic posttraumatic arthritic neck pain with mild herniated cervical disc at C3-C4 is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for chronic posttraumatic arthritic neck pain with mild herniated cervical disc at C3-C4 is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to all of the Veteran's claims, the Veteran either underwent VA examinations in June 2013 and September 2013, or there are current VA treatment records referencing these disabilities or claimed disabilities dated through June or August 2013.  However, there is no subsequent adjudication of these claims in a supplemental statement of the case.  The statement of the case on the issues of entitlement to an increased initial rating for TBI and headaches and service connection for a right eye disability is dated in May 2011, the statement of the case on the issues of entitlement to service connection for sleep apnea and PTSD is from January 2013, the supplemental statements of the case on the issues of entitlement to an increased initial rating for allergic rhinitis, entitlement to service connection for asthma, entitlement to service connection for hearing loss, tinnitus, and trigger finger are dated in February 2013.  Thus, the respective statements of the case and supplemental statements of the case were issued prior to the completion of all claim development action by the AOJ and therefore, these adjudications did not consider the additional VA examination and VA treatment record evidence.  Under 38 C.F.R. § 20.1304(c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the AOJ in the first instance.  However, the evidence such as VA examination reports and VA treatment records is not evidence submitted by the Veteran or his representative.  Therefore, this VA examination and treatment report evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2014).

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

At the Travel Board hearing the Veteran indicated that his right eye problems included floaters/seeing yellow and that such problems may be due to his service-connected allergic rhinitis and/or TBI.  Although a November 2009 VA examination found no evidence of a right eye disability, the examination does not address the newly complained of floaters and/or seeing yellow, nor does it take into account a secondary theory of service connection.  As such, on remand, a new VA examination should be conducted.

The record also reflects that the Veteran reported that his sleep apnea is due to his mental health problems, his service-connected allergic rhinitis and/or his service-connected TBI.  The VA medical evidence shows that the Veteran has a current diagnosis of sleep apnea; however, there is no adequate medical opinion regarding the etiology of such.  Notably, the November 2009 VA examiner opined that the sleep apnea was not due to the TBI; however, no rationale was provided.  Therefore, on remand, an examination should be scheduled so that an opinion with complete rationale regarding all theories of entitlement to service connection can be obtained.  

With respect to the claim of entitlement to service connection for PTSD, the VA mental health examinations of record indicate that the Veteran does not meet the criteria for a diagnosis of PTSD.  However, the Veteran submitted a  March 2013 private psychosocial assessment from a private psychologist which reflects a diagnosis of PTSD.  The report also reflects that the Veteran's fall in service would qualify as a traumatic event.  However, the private psychosocial assessment does not contain any opinion regarding the etiology of the PTSD.  VA treatment records dated in July 2013 (from Virtual VA) also reflect a current diagnosis of PTSD.  Although the Veteran is currently service-connected for depressive disorder, and is currently rated as 50 percent for this disability, the criteria for a grant of service connection for PTSD are different, and to the extent that the PTSD and depressive disorder symptoms might be different, a grant of service connection for PTSD in addition to the service-connected depressive disorder could be an additional benefit to the Veteran.  Therefore, on remand a VA examination should be conducted in order to determine whether the current diagnosis of PTSD is etiologically related to the Veteran's in-service stressor involving his fall.

With regard to the Veteran's claims of entitlement to service connection for hearing loss and tinnitus, the AOJ denied these claims because the Veteran was not found to have either disability.  However, more recently, an August 2013 VA treatment record found in Virtual VA reflects that the Veteran had just returned from a hearing appointment where it was determined that he needed hearing aids.  Additionally, at the Travel Board hearing the Veteran indicated that he believes his hearing loss is secondary to the fall in service that resulted in his TBI.  Therefore, on remand, a VA examination should be scheduled to determine the nature and etiology of any current hearing loss disability and tinnitus.

At the Travel Board hearing the Veteran indicated that he receives treatment for all of his disabilities through VA in Saginaw, to specifically include treatment for PTSD and physical therapy.  A review of the record reflects that VA treatment records from VA Medical Centers in Ann Arbor and Detroit are dated through June 2013.  VA treatment records from Saginaw are dated through August 2013.  As such, on remand up-to-date VA treatment records from all appropriate VA medical facilities/outpatient clinics should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

If, and only if, the up-to-date VA treatment records reflect current diagnoses of right little finger trigger finger and/or asthma, VA examinations should be scheduled in order to determine the likely etiology of any such disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from all appropriate VA medical facilities, to include those in Saginaw, Ann Arbor and Detroit.  Records from Ann Arbor and Detroit should be obtained from June 2013 to the present, and the records from Saginaw should be obtained from August 2013 to the present.

2.  Schedule the Veteran for a VA eye examination in order to determine whether any current disability of the right eye is etiologically related to service or service-connected disability.  The claims file must be made available to the examiner and the examiner must indicate that the claims file has been reviewed.  All indicated tests and studies should be accomplished.  

The examiner should provide diagnoses for any current right eye disability.  The examiner should discuss the Veteran's complaints of floaters and seeing yellow from his right eye.

The examiner should provide an opinion as to whether any current disability of the right eye is at least as likely as not (50 percent or better probability) related to service, to include the November 1984 fall that resulted in the Veteran's service connected TBI.

The examiner should also provide an opinion as to whether is it at least as likely as not (a 50 percent probability or more) that any current right eye disability is caused or aggravated by his service-connected TBI, headaches, or allergic rhinitis.

Aggravation is defined as worsening beyond the natural progression of the disease.

A complete rationale for any opinion offered must be provided.

3.  Return the claims file to the November 2009 VA examiner, if available, in order to obtain an opinion regarding the nature and etiology of the Veteran's currently diagnosed sleep apnea.  The claims file must be made available to the examiner and the examiner must indicate that the claims file has been reviewed.  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed sleep apnea is at least as likely as not (50 percent or better probability) etiologically related to service, to include the November 1984 fall that resulted in the Veteran's service connected TBI.

The examiner should also provide an opinion as to whether is it at least as likely as not (a 50 percent probability or more) that the sleep apnea is caused or aggravated by his service-connected TBI or depressive disorder.

Aggravation is defined as worsening beyond the natural progression of the disease.

A complete rationale for any opinion offered must be provided.

If the November 2009 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled. All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

4.  Return the claims file to the August 2010 VA mental health examiner, if available, in order to obtain an opinion as to the etiology of the Veteran's currently diagnosed PTSD.  The claims file must be made available to the examiner and the examiner must indicate that the claims file has been reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed PTSD (diagnosed in August 2013 VA treatment records and in the March 2013 private psychosocial assessment) is etiologically related to his in-service stressor, which involves him having fallen and injuring his head.  

The examiner should ignore the lack of a diagnosis of PTSD at any prior VA examination and focus solely on the diagnoses of PTSD found in the August 2013 VA treatment record and March 2013 private psychosocial assessment.  

A complete rationale for any opinion offered must be provided.

If the August 2010 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled. All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

5.  Schedule the Veteran for a VA audiology examination in order to determine the nature and etiology of any current hearing loss and tinnitus.  The claims file should be made available to the examiner and the examiner should indicate that the claims file has been reviewed.

While the separation examination report does not show hearing loss at that time, is any current hearing loss and/or tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

In rendering the above opinions, the examiner should assume that the Veteran was exposed to loud noise during service while working as an aerospace ground equipment mechanic.  The examiner should also concede that the Veteran is competent to self-report a diagnosis of tinnitus.   

The examiner must provide a rationale for the opinions expressed.  

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

6.  If, and only if, any newly obtained VA treatment records reflect a diagnosis of asthma and/or trigger finger of the right little finger, then a VA examination(s) should be scheduled in order to determine the nature and etiology of any such disability/disabilities.

The examiner should provide an opinion as to whether any current right little finger trigger finger and/or asthma is/are at least as likely as not (50 percent or better probability) etiologically related to service, to include the November 1984 fall that resulted in the Veteran's service connected TBI.

A complete rationale for all opinions must be provided.

7.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of any scheduled VA examinations must be included in the claims folder and must indicate that it was sent to last known address of record.  If he fails to report to any examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  Once the above actions have been completed, the RO must re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


